On Rehearing.
PER CURIAM.
The opinion holds that the requisite majority for the voluntary dissolution of the corporation is three-fourtlis of the stock represented at the meeting of stockholders required to be called for the purpose of considering the question of dissolution. Counsel in their application for rehearing insist upon their contention that the requisite majority is three-fourths of the entire stock. The question depends upon the proper interpretation of section 687, Rev. St., and article 9 of the charter of the corporation. These read as follows:
“Sec. 687. It shall be lawful for the stockholders, at a general meeting convened for that purpose, to dissolve the corporation with the assent of three-fourths of the stock represented at such meeting.”
“Art. 9. Said association may be dissolved with the assent of two-thirds of the capital stock, represented at a general meeting of the stockholders convened for that purpose.”
It is seen that the interpretation adopted in the opinion accords with the plain reading of the text, namely, three-fourths of the stock represented at such meeting, not of *69the entire stock. It also accords with the rationale of the matter. The idea is to let the question be determined by those who participate in the meeting, and not by those who stay away. This is a fundamental principle in the law of elections. Cyc. and A. & E. E. of Law, vol. “Elections.” Under stress of this principle, this court has held that authority to a municipality to levy taxes “by a vote of the majority of the taxpayers” meant a majority of those voting at the election. Citizens v. Williams, 49 La. Ann. 422, 21 South. 647, 37 L. R. A. 761; Taxpayers v. Police Jury, 52 La. Ann. 456, 27 South. 102. Counsel’s interpretation violates this principle, and would attribute the same potency to an uncast vote as to a vote actually cast.
Counsel say that the phrase “represented at such meeting” was added to section §87, And the word “represented,” to article 9, for the purpose of imposing the requirement that those voting for the dissolution should be present or represented at the meeting. The answer is that, by requiring the voting to be at a meeting, the statute and the article, by necessary and clear implication, require that those voting should be present at the meeting (since none can vote at a meeting who are not present or represented at it); and hence an express injunction to that ■effect was wholly unnecessary, so much so, indeed, that to have added it would have been almost foolish, pretty much on a par with adding permission to go into the water after giving permission to go in swimming. This will clearly appear if we consider that, even if said phrase were out of article 9, a stockholder would as little think of voting for dissolution without being present or represented at the meeting as one would think ■of going in swimming without going into the water.
The meaning contended for by counsel would be much more nearly expressed if the said phrase in the one case, and the said word in the other, were stricken out. We should then have “two-thirds of the stock,” instead of, as now, “two-thirds of the stock represented,” etc. It can hardly be said, therefore, that said phrase and said word were added for bringing out the meaning contended for by counsel. They were added for expressing a meaning different from that which would have been expressed if they had not been added.
The great stress counsel now lay upon the punctuation of article 9 — the comma between “stock” and “represented” — is an after thought. So little importance did they attach to this punctuation in the submission of the case that they did not call attention to it, and, indeed, printed article 9 in their brief without it. Their- argument on punctuation is inapplicable to section 687, and, admittedly, if section 687 does not require two-thirds of the entire stock, neither does article 9.
One other contention of counsel in their application for a rehearing calls for attention. The opponents have been condemned to pay all costs accrued from and after the filing of their opposition. This was done on the theory that the necessary effect of the judgment is to reject their opposition, and throw upon them, as a consequence, the burden of all the costs it has occasioned. The decree is somewhat broader than this, and should be amended accordingly.
The judgment heretofore handed down is therefore amended, so that the costs which the opponents, Joseph Rittenberg and Alfred Hurwitz, are condemned to pay, are the costs of appeal and all those costs of the lower court which would not have been incurred if them opposition had not been filed.
As thus amended, the said judgment Is affirmed, and a rehearing is refused.